Title: Council of War, 23 April 1756
From: Council of War
To: 


   At a Council of War, Held at Winchester, April 23d 1756

               
                  Colonel George Washington, President.
               
               
                  Present, Governor James Innis–
              
               
                  Captain Mercer
                  }
                  
                  {
                  
               
               
                  Captain Peachy
                  Members
                  Captain Stewart
               
               
                  Lieutenant Eustace
                  Lieutenant Hall
               
               
                  Lieutenant Gist
                  
                  Lieutenant Lowry
               
            

Colonel Washington asked the opinion of the Council, whether it was most elligible to evacuate the small Stockade at Enocks’s, and draw all the men out of Edwards’s, except so many as were absolutely necessary for the defence of that place, and order them to join us here; as having a few men scattered in so many places can not answer the original intention of that disposition: vizt Protecting that part of the Country, which is now abandoned by the Inhabitants, and we at the same time deprived of the aid we would receive, by bringing those who garrison it here. And as, without an immediate reinforcement here, it is impracticable either to send a supply of Provisions to Edwards’s, or to open a communication to Conogochieg, from whence only we can hope for getting Provisions even for the few men in these Quarters: And as the few men at Enocks’s and Edwards’s, can only act upon the defensive and can not hold out for want of Provisions—If it would not be better for them to escort the few Inhabitants now under their protection, to the interior part of the Settlement where they can be supplied with Provisions; and by that reinforcement, we be enabled to open a communication with Conogochieg—or wait the uncertain arrival of the militia for their Relief.
It is the unanimous opinion of the Council, that Enocks’s Fort should be immediately evacuated and burnt; to prevent its being of service to the Enemy: That its Garrison, and all that can be spared from Edwards’s, do join us with the utmost expedition; bringing such of the Inhabitants under their escort, as chuse to come.
The opinion of the Council was likewise asked, whether it was most advisable for the Sergeants Command to be ordered to retreat, or to maintain that trifling Stockade. It is unanimously agreed, that as there are no late accounts from thence, consequently can not so well judge of their circumstances; and as giving an absolute Order either to stay or move, might produce their ruin—That a Discretionary Power should be sent them, either to stay or retreat, as to them might appear most safe.
